EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Medical Action Industries Inc. We have issued our report dated June 16, 2012, with respect to the consolidated financial statements and schedule, before the effects of the adjustments to retrospectively apply the change in accounting described in Note 3, of Medical Action Industries Inc. and subsidiaries for the year ended March 31, 2012.Our report is included in the Annual Report of Medical Action Industries Inc. and subsidiaries on Form 10-K for the year ended March 31, 2014.We hereby consent to the incorporation by reference of said report in the Registration Statements of Medical Action Industries Inc. and subsidiaries on Form S-8 (File Nos. 333-138400, 333-138401 and 333-138402, effective November 3, 2006). /s/ Grant Thornton LLP New York, New York June 16, 2014
